DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with CATHERINE GERHARDT (Reg. No. 7757) on May 17, 2022.

Terminal Disclaimer
The terminal disclaimer in the Instant Application (Appl. No. 16529927) was filed on 05/17/2022.

The application has been amended as follows:
1.	(Currently Amended) A computer-implemented method for pre-fetching data, the computer-implemented method comprising:
receiving user input data over a network from a web-enabled application running on a mobile device, wherein the web-enabled application is configured to render a sequence of interfaces associated with a web resource running on a server;
identifying, based on the user input data, a first set of objects for enabling the web-enabled application to render a first interface in the sequence of interfaces;
in response to receiving the user input data, predicting that a second interface is one of a set of possible next interfaces in the sequence of interfaces, wherein the user input data corresponds to a request for results that are responsive to at least one of a text-based query or a user-specified category, and wherein the predicting is based on a result associated with the second interface being identified as a result that is responsive to the at least one of a text-based query or a user-specified category;
determining, based on the user input data and the predicting, a second set of objects for enabling the web-enabled application to render [[a]] the second interface 
transmitting, over the network to the mobile device, the first set of objects, wherein in response to receiving the first set of objects, the web-enabled application renders, using the first set of objects, the first interface in the web-enabled application;
transmitting, over the network to the mobile device, the second set of objects for storage in an information repository associated with the mobile device, wherein the second set of objects includes static, cacheable objects;
receiving, over the network from the mobile device, a request for a third set of objects that is not stored in the information repository and is needed to display the second interface, wherein the third set of objects includes dynamic, non-cacheable objects, and wherein the request is received based on the mobile device receiving user input at the rendered first interface; and
in response to receiving the request, transmitting, over the network to the mobile device, the third set of objects needed to display the second interface, wherein after receiving the third set of objects and using the second set of objects stored in the information repository and the received third set of objects, the mobile device renders the second interface in the web-enabled application, wherein the second set of objects is retrieved from the information repository.

2.	(Canceled)

3.	(Currently Amended) The computer-implemented method of claim 1, wherein the predicting is based on an analysis of most frequently rendered interfaces.

4.	(Canceled)

5.	(Previously Presented) The computer-implemented method of claim 1, wherein further in response to receiving the first set of objects, the web-enabled application receives and stores the second set of objects on the mobile device after the web-enabled application renders the first interface.

6.	(Previously Presented) The computer-implemented method of claim 1, wherein the first set of objects comprises at least one of a web page, CSS object, script, program, code object, image, digital media file, URL, JavaScript data, or link, and
wherein the second set of objects comprises at least one of a web page, CSS object, script, program, code object, image, digital media file, URL, JavaScript data, or link.

7.	(Original) The computer-implemented method of claim 1, wherein the user input data corresponds to a text-based query, and the first set of objects and second set of objects are determined to be responsive to the text-based query.

8.	(Original) The computer-implemented method of claim 1, wherein the user input data corresponds to a request for results matching a user-specified category, and the first set of objects and second set of objects are determined in response to the request for results.

9.	(Original) The computer-implemented method of claim 1, wherein the user input data corresponds to a request to advance to a next interface in the sequence of interfaces, and the first set of objects and second set of objects are determined in response to the request to advance to a next interface in the sequence of interfaces.

10.	(Original) The computer-implemented method of claim 1, wherein the information repository is a memory or a cache associated with the mobile device.

11.	(Previously Presented) The computer-implemented method of claim 1, wherein the web resource is a web site and the server is a web server.

12.	(Currently Amended) A computer-implemented method for pre-fetching data, the computer-implemented method comprising:
capturing user input data at a web-enabled application running on a mobile device, wherein the web-enabled application is configured to render a sequence of interfaces associated with a web resource hosted on a server, and wherein the web-enabled application is configured to render each interface of the sequence of interfaces using respective objects received from the server that are associated with the interface of the sequence of interfaces;
transmitting, over a network, the user input data to the server, wherein the server is configured to determine, based on the user input data, a set of objects for enabling the web-enabled application to render the sequence of interfaces associated with the web resource, wherein the set of objects comprises:
a first set of objects for enabling the web-enabled application to render a first interface in the sequence of interfaces; and [[, and]]
a second set of objects for enabling the web-enabled application to render a second interface in the sequence of interfaces, wherein the second interface is subsequent to the first interface in the sequence of interfaces, wherein the second set of objects includes static, cacheable objects; and
receiving, from the server, the set of objects, wherein the server is further configured to determine the set of objects based on predicting that a second interface is one of a set of possible next interfaces in the sequence of interfaces, wherein the user input data corresponds to a request for results that are responsive to at least one of a text-based query or a user-specified category, and wherein the predicting is based on a result associated with the second interface being identified as a result that is responsive to the at least one of a text-based query or a user-specified category;
in response to receiving the set of objects, rendering, using the first set of objects, the first interface on the web-enabled application;
receiving and storing the second set of objects in an information repository associated with the mobile device;
receiving a user input at the rendered first interface;
in response to [[a]] the user input at the rendered first interface, identifying that a third set of objects needed to display the second interface is not stored in the information repository, wherein the third set of objects includes dynamic, non-cacheable objects;
requesting the identified third set of objects;
receiving, in response to requesting the identified third set of objects, the third set of objects needed to display the second interface; and
rendering, using the second set of objects stored in the information repository and the received third set of objects, the second interface on the web-enabled application, wherein the second set of objects is retrieved from the information repository.

13.	(Canceled)

14.	(Currently Amended) The computer-implemented method of claim 12, wherein the predicting is based on an analysis of most frequently rendered interfaces.

15.	(Canceled)

16.	(Previously Presented) The computer-implemented method of claim 12, wherein further in response to receiving the set of objects receiving and storing the second set of objects after the web-enabled application renders the first interface.

17.	(Previously Presented) The computer-implemented method of claim 12, wherein first set of objects comprises at least one of a web page, CSS object, script, program, code object, image, digital media file, URL, JavaScript data, or link, and
wherein the second set of objects comprises at least one of a web page, CSS object, script, program, code object, image, digital media file, URL, JavaScript data, or link.

18.	(Original) The computer-implemented method of claim 12, wherein the user input data corresponds to a text-based query, and the first set of objects and second set of objects are determined to be responsive to the text-based query.

19.	(Original) The computer-implemented method of claim 12, wherein the user input data corresponds to a request for results matching a user-specified category, and the first set of objects and second set of objects are determined in response to the request for results.

20.	(Previously Presented) The computer-implemented method of claim 12, wherein the user input data corresponds to a request to advance to a next interface in the sequence of interfaces, and the first set of objects and the second set of objects are determined in response to the request to advance to a next interface in the sequence of interfaces.

21.	(Previously Presented) The computer-implemented method of claim 12, wherein the information repository is a memory or a cache associated with the mobile device.

22.	(Previously Presented) The computer-implemented method of claim 12, wherein (i) the web resource is a web site and the server is a web server.

23.-25.	(Canceled)

26.	(Currently Amended) A computer-implemented method for pre-fetching data, the computer-implemented method comprising:
receiving user input data over a network from a web-enabled application running on a mobile device, wherein the web-enabled application is configured to render a sequence of pages associated with a web application running on a server;
identifying, based on the user input data, a first set of objects for enabling the web-enabled application to render a first page in the sequence of pages;
in response to receiving the user input data, predicting that a second page is one of a set of possible next pages in the sequence of pages, wherein the user input data corresponds to a request for results that are responsive to a text-based query, and wherein the predicting is based on a result associated with the second page being identified as a result that is responsive to the text-based query;
determining, based on the user input data and the predicting, a second set of objects for enabling the web-enabled application to render [[a]] the second page 
transmitting, over the network to the mobile device, the first set of objects, wherein in response to receiving the first set of objects, the web-enabled application is configured to render, using the first set of objects, the first page in the web-enabled application;
transmitting, over the network to the mobile device, the second set of objects for storage in an information repository associated with the mobile device, wherein the second set of objects includes static, cacheable objects;
receiving, over the network from the mobile device, a request for a third set of objects that is not stored in the information repository and is needed to display the second page, wherein the third set of objects includes dynamic, non-cacheable objects, and wherein the request is received based on the mobile device receiving user input at the rendered first page; and
in response to receiving the request, transmitting, over the network to the mobile device, the third set of objects needed to display the second page, wherein after receiving the third set of objects and using the second set of objects stored in the information repository and the received third set of objects, the mobile device renders the second page in the web-enabled application, wherein the second set of objects is retrieved by the web-enabled application from the information repository.

27.	(Original) The computer-implemented method of claim 26, wherein the sequence of pages comprises a set of web application files for enabling a user interface (UI) feature on the web-enabled application.

28.	(Original) The computer-implemented method of claim 26, wherein the user input data corresponds to a request for results that are responsive to at least one of a text-based query or a user-specified category, and wherein the first set of objects and the second set of objects are determined in response to the request for results.

29.	(Canceled)

30.	(Previously Presented) The computer-implemented method of claim 26, wherein the first set of objects comprises at least one of a web page, CSS object, script, program, code object, image, digital media file, URL, JavaScript data, or link, and
wherein the second set of objects comprises at least one of a web page, CSS object, script, program, code object, image, digital media file, URL, JavaScript data, or link.

31.	(Currently Amended) A system, comprising:
at least one processor;
a non-transitory, computer-readable medium having instructions stored thereon that are executable by the at least one processor to cause the system to:
receive user input data over a network from a web-enabled application running on a mobile device, wherein the web-enabled application is configured to render a sequence of interfaces associated with a web resource running on a server;
identify, based on the user input data, a first set of objects for enabling the web-enabled application to render a first interface in the sequence of interfaces;
in response to receiving the user input data, predict that a second interface is one of a set of possible next interfaces in the sequence of interfaces, wherein the user input data corresponds to a request for results that are responsive to a user-specified category, and wherein the predicting is based on a result associated with the second interface being identified as a result that is responsive to the user-specified category;
determine, based on the user input data and the predicting, a second set of objects for enabling the web-enabled application to render [[a]] the second interface 
transmit, over the network to the mobile device, the first set of objects, wherein in response to receiving the first set of objects the web-enabled application renders, using the first set of objects, the first interface in the web-enabled application;
transmit, over the network to the mobile device, the second set of objects for storage in an information repository associated with the mobile device, wherein the second set of objects includes static, cacheable objects;
receive, over the network from the mobile device, a request for a third set of objects that is not stored in the information repository and is needed to display the second interface, wherein the third set of objects includes dynamic, non-cacheable objects, and wherein the request is received based on the mobile device receiving user input at the rendered first interface; and
in response to receiving the request, transmitting, over the network to the mobile device, the third set of objects needed to display the second interface, wherein after receiving the third set of objects and using the second set of objects stored in the information repository and the received third set of objects, the mobile device renders the second interface in the web-enabled application, wherein the second set of objects is retrieved from the information repository.

32.	(Canceled)

33.	(Currently Amended) The system of claim 31, wherein the predicting is based on an analysis of most frequently rendered interfaces.

34.	(Canceled)

35.	(Previously Presented) The system of claim 31, wherein further in response to receiving the first set of objects, the web-enabled application receives and stores the second set of objects on the mobile device after the web-enabled application renders the first interface.

Allowable Subject Matter
Claims 1, 3, 5-12, 14, 16-22, 26-28, 30-31, 33, and 35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 12, 26, and 31, among other things, teach a computer-implemented method for pre-fetching data, the computer-implemented method comprising: receiving user input data over a network from a web-enabled application running on a mobile device, wherein the web-enabled application is configured to render a sequence of interfaces associated with a web resource running on a server; identifying, based on the user input data, a first set of objects for enabling the web-enabled application to render a first interface in the sequence of interfaces; in response to receiving the user input data, predicting that a second interface is one of a set of possible next interfaces in the sequence of interfaces, wherein the user input data corresponds to a request for results that are responsive to at least one of a text-based query or a user-specified category, and wherein the predicting is based on a result associated with the second interface being identified as a result that is responsive to the at least one of a text-based query or a user-specified category; determining, based on the user input data and the predicting, a second set of objects for enabling the web-enabled application to render the second interface, wherein the second interface is subsequent to the first interface in the sequence of interfaces; transmitting, over the network to the mobile device, the first set of objects, wherein in response to receiving the first set of objects, the web-enabled application renders, using the first set of objects, the first interface in the web-enabled application; transmitting, over the network to the mobile device, the second set of objects for storage in an information repository associated with the mobile device, wherein the second set of objects includes static, cacheable objects; receiving, over the network from the mobile device, a request for a third set of objects that is not stored in the information repository and is needed to display the second interface, wherein the third set of objects includes dynamic, non-cacheable objects, and wherein the request is received based on the mobile device receiving user input at the rendered first interface; and in response to receiving the request, transmitting, over the network to the mobile device, the third set of objects needed to display the second interface, wherein after receiving the third set of objects and using the second set of objects stored in the information repository and the received third set of objects, the mobile device renders the second interface in the web-enabled application, wherein the second set of objects is retrieved from the information repository. All of the steps recited in each of the claims are required to be executed and all of the limitations in each of the claims are given patentable weight. The present invention distinguishes over the art of record in that none of the art of record discloses, individually or in reasonable combination, the recited limitations in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449